                                                                                Case 3:18-cv-05982-WHA Document 168 Filed 07/23/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   STEPHEN ADKINS, an individual and                           No. C 18-05982 WHA
                                                                              Michigan resident, on behalf of himself and
                                                                         11   all others similarly situated,                                 Consolidated with:
United States District Court




                                                                                             Plaintiff,                                   No. C 19-00117 WHA
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                          ORDER RE FACEBOOK’s
                                                                         14                                                               MOTION AND STIPULATION
                                                                              FACEBOOK, INC.,                                             FOR EXTENSION
                                                                         15                  Defendant.
                                                                         16                                               /

                                                                         17          The Court has received Facebook’s motion to extend the schedule on the motion for
                                                                         18   leave to amend the complaint and the motion for class certification (Dkt. No. 163). The parties
                                                                         19   later stipulated to the same effect (Dkt. No. 166). Facebook’s motion and the parties’
                                                                         20   stipulation is GRANTED IN PART AND DENIED IN PART.
                                                                         21          First, as to the motion for leave to amend, good cause has not been shown to justify
                                                                         22   extending the briefing schedule. The schedule therefore remains the same. That is, Facebook’s
                                                                         23   opposition brief remains due August 1, 2019, plaintiff’s reply brief remains due August 8, 2019,
                                                                         24   and the motion remains scheduled for a hearing on August 22, 2019 at 8:00 A.M. The Court is
                                                                         25   confident that even if lead counsel for Facebook cannot be at the hearing, another attorney from
                                                                         26   the law firm of Latham & Watkins will be able to adequately argue Facebook’s points.
                                                                         27          Second, as to the motion for class certification, in the interest of efficiency, the deadline
                                                                         28   will be CONTINUED to AUGUST 29, 2019 at NOON. The opposition brief will then be due
                                                                              SEPTEMBER 26, 2019 at NOON and the reply brief will be due on OCTOBER 10, 2019 at NOON.
                                                                                Case 3:18-cv-05982-WHA Document 168 Filed 07/23/19 Page 2 of 2



                                                                          1   The hearing on the motion for class certification will be heard on OCTOBER 31, 2019 at 8:00
                                                                          2   A.M.

                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: July 23, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                          7                                                         UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                      2
